DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 6-14-22.
Claims 1, 2, 5-8, 11-14, 16, 17, 20-23, 28, 39, 40, 44-46, 68-75 are pending in the instant application.

Election/Restrictions
Claims 28, 39, 40, 44-46, 73, 74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-14-22.
Applicant’s election without traverse of Group I, claims 1, 2, 5-8, 11 -14, 16, 17, 20-23, 68-72, 75, Fut8, Seq ID Nos. 75, 76, 77,  in the reply filed on 6-14-22 is acknowledged.

Claim Objections
Claim 14 is objected to because of the following informalities:  In line 3, inserting – base – after “twelfth” would possibly make the claim clearer.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is not further limiting than claim 1 (e.g., the first passenger strand is optionally shorter than the first guide sequence).
Regarding claim 11, line 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 16, line 3, “each unstructured loop” lacks proper antecedent basis.
Appropriate clarifications/corrections are required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 20-23, 68-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the generation of constructs as particularly described in the instant specification (e.g., Section 6.1.1.1-6.1.1.3), and including the particular combinations of transposons and promoters set forth in the instant specification, and their transfection into CHO cells in vitro, does not reasonably provide enablement for the integration of the broad genus of polynucleotides claimed into any mammalian target cell in vivo. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are broadly drawn to mammalian cells comprising any polynucleotide encoding a multi-hairpin ami-RNA with optional and varying segments, comprising natural cellular mRNA encoded by FUT8, GMD, or GFT, and guide strand sequences perfectly complementary to the corresponding the natural cellular mRNA target gene, which polynucleotide optionally further comprises a promoter and transposon ends flanking the promoter, optionally further comprising a gene encoding a selectable marker, unstructured loops between the guide strand and passenger strand sequences of the ami-RNA, and which polynucleotide is integrated into the genome of the mammalian cells, and wherein fucosylation of a protein in the cell is reduced to less than 20% of its normal level.

The teachings in the specification: 
The specification provides the construction of particular multi-hairpin amiRNA constructs targeting human and CHO FUT8 target genes in CHO cells in vitro. The examples provided in the instant specification, however, are not representative or correlative of the ability to generate integration of the broad genus of constructs claimed into mammalian cells in vivo, as instantly claimed.  In light of the teachings in the art and the specification, one skilled in the art would not accept on its face the examples provided in the instant disclosure, and summarized above, as being correlative or representative of the ability to provide genomic integration in mammalian cells in any organism of the broad genus of polynucleotides claimed. 
Since the specification fails to provide the requisite guidance for the delivery and provision of mammalian cells in a subject, and since determination of the factors required for accomplishing integration of the broad genus of constructs claimed in a subject is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed.  
For these reasons, the instant rejection for lacking enablement over the full scope claimed is proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 20-23, 68-72 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 20-23, 68-72 are rejected under 35 U.S.C. 101 because they encompass a cell in an organism, including a human.

Allowable Subject Matter
SEQ ID Nos. 75-77 appear free of the prior art searched and of record.
Claims 1, 5, 7, 8, 12-14, 16, 17 are objected to because they appear allowable as to SEQ ID Nos. 75-77.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
7-12-22
/JANE J ZARA/Primary Examiner, Art Unit 1635